DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melodia US 20200396010 A1.

Regarding claim 17, Melodia teaches a surface wireless electronic device, comprising: 
a flotation apparatus configured to position the wireless electronic device at a surface of water (base station 851a and 851b are floating in Fig. 8B); 
an underwater transceiver configured to receive a message through the water from an electronic device of a diver (855b attached to 851a in Fig. 8b sends and receives communications from 852a-c which can include divers, [0148]); and 
an out-of-water transceiver configured to transmit the message to another surface wireless electronic device (851b) through air to cause the other surface wireless electronic device to forward the message through the water to another electronic device of another diver (851a in Fig. 8b sends and receives RF communications to 851b which can send and receive communications from 852d-f which can include divers, this provides high-rate wireless connectivity for sending communications, [0148]).

Regarding claim 20, Melodia teaches the surface wireless electronic device of claim 17, wherein the out-of-water transceiver comprises a satellite transceiver configured to transmit the message to a satellite that forwards the message to the other wireless electronic device (satellite in Fig. 8B).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vavrus US 20140348367 A1 in view of Shim US 20200064781 A1.

Regarding claim 1, Vavrus teaches an underwater acoustic wireless communication system, comprising: 
a first wireless transceiver configured to transmit first wireless signals through an air medium, wherein the first wireless signals are not conducive for transmission through water (radio wireless link for propagation through air, [0028]); 
a second wireless transceiver configured to transmit second wireless signals through water, wherein the second wireless signals comprise audio-based signals conducive for transmission through water (ultrasonic link for transmission through water, [0028]); 
memory ([0029, 31, 87]) storing instructions; and 
a processor ([0031, 87]) configured to execute the instructions to cause the processor to: 
and transmit at least some communication types from the second wireless transceiver based at least in part on the device being in water (in-water communication with headset at ultrasonic frequencies, [0067])
Vavrus does not teach detect that an electronic device having the first wireless transceiver has been submerged; and transmit at least some communication types from the second wireless transceiver based at least in part on the detection that the electronic device has been submerged.
Shim teaches a pressure sensor that detects if a device is underwater and changes communication mode ([0049, 57]).
Additionally, Vavrus teaches wireless (Wi-Fi) communication when out of the water and ultrasonic communication when in the water (implies a means for determining the headset is in or out of water, [0085, 86])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vavrus to detect when the device was underwater and transmit at least some communication types from the second wireless transceiver based at least in part on the detection that the electronic device has been submerged similar to Shim. This would allow communication above and below water.

Regarding claim 2, Vavrus as modified above teaches the underwater communication system of claim 1, wherein the audio-based signals comprise ultrasonic or infrasonic signals (ultrasonic underwater communication, [0028]).

Regarding claim 4, Vavrus as modified above teaches the underwater communication system of claim 1, comprising a second electronic device different than the electronic device (system communication module 16, [0028]), wherein the second electronic device comprises the second wireless transceiver (system communication module 16 communicates via ultrasound for in-water communication and radio frequency for out of water communication, [0028]).

Regarding claim 5, Vavrus as modified above teaches the underwater communication system of claim 4, wherein the second electronic device comprises a third wireless transceiver configured to receive the first wireless signals from the first wireless transceiver (system communication module 16 communicates using wireless link via ultrasound for in-water communication and radio frequency for out of water communication, [0028]).

Regarding claim 6, Vavrus as modified above teaches the underwater communication system of claim 5, wherein the audio-based signals comprise ultrasonic signals (ultrasound for in-water communication, [0028]).

Regarding claim 7, Vavrus as modified above teaches the underwater communication system of claim 1, wherein the first wireless signals comprise cellular-based signals, 802.15-based signals, or 802.11-based signals (802.11 wireless signal, [0060]).

Regarding claim 10, Vavrus as modified above teaches the underwater communication system of claim 1, 
Vavrus does not teach wherein detecting that the electronic device is submerged comprises receiving an increase in pressure readings from a pressure sensor.
Shim teaches a pressure sensor that detects if a device is underwater and changes mode [0049, 57].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vavrus to use a pressure sensor to detect a submerged status similar to Shim. This would allow the device to automatically switch to underwater mode when it is submerged.

Regarding claim 13, Vavrus teaches a method, comprising: 
transmitting first messages in first protocol wireless signals to a base station or access point (coach transmits wirelessly using out-of-water communication based on radio transmissions to a system communication module 16 which acts as a base station and communicates using radio transmissions to the swimmer’s headset 14 while the swimmer is out of water, [0060, 67, 74]); and 
based at least in part that the electronic device has been submerged, transmitting second messages to a translating device instead of the base station or access point, wherein the translating device is configured to transmit the second messages using second protocol wireless signals (communication module 16 acts as a translation device and communicates by translating the incoming radio transmission from the coach to modulated ultrasonic frequencies sent to the swimmer’s headset 14 via a connected hydrophone when the swimmer is in the water, [0060, 67, 74, 96, 102]).
Vavrus does not teach determining that an electronic device has been submerged.
Shim teaches a pressure sensor that detects if a device is underwater and changes communication mode ([0049, 57]).
Additionally, Vavrus teaches wireless (Wi-Fi) communication when out of the water and ultrasonic communication when in the water (implies a means for determining the headset is in or out of water, [0085, 86])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vavrus to detect when the device was underwater and transmit at least some communication types from the second wireless transceiver based at least in part on the detection that the electronic device has been submerged similar to Shim. This would allow communication above and below water.
	
Regarding claim 14, Vavrus as modified above teaches the method of claim 13, wherein the first protocol wireless signals comprise cellular signals, 802.11 signals, or 802.15 signals (802.11 wireless signal, [0060]).

Regarding claim 15, Vavrus as modified above teaches the method of claim 13, wherein the second protocol wireless signals comprise sound-based wireless signals (ultrasonic underwater communication, [0028]).

Regarding claim 16, Vavrus as modified above teaches the method of claim 15, wherein the sound-based wireless signals comprise ultrasonic wireless signals comprising pulses of ultrasonic sounds to encode the second messages (ultrasonic underwater communication, [0028]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vavrus US 20140348367 A1 in view of Shim US 20200064781 A1 in further view of Gabai US 20180180752 A1.

Regarding claim 3, Vavrus as modified above teaches the underwater communication system of claim 1, 
Vavrus does not teach wherein the second wireless transceiver is located inside the electronic device.
Gabai teaches an acoustic transceiver inside an electronic device (Col. 4 lns. 7-48; acoustic transceiver 11 in Fig.1) (headset or smartphone with acoustic transceiver inside, Figs. 1B and 1C, [0080-83])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vavrus to locate the second wireless transceiver inside the electronic device similar to Gabai. This would allow communication via the second wireless transceiver without requiring additional attachments.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vavrus US 20140348367 A1 in view of Shim US 20200064781 A1 and further in view of Apple 2018.

Regarding claim 8, Vavrus as modified above teaches the underwater communication system of claim 1, 
Vavrus does not teach wherein detecting that the electronic device is submerged comprises receiving a manual selection of a submerged status.
Apple teaches manual selection of a water lock mode (manually turn on water lock for planned water exposure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vavrus to allow the user to manually select a submerged status similar to Apple. This would allow the user to prepare the device before entering the water and eliminate the need for sensors to detect a submerged status.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vavrus US 20140348367 A1 in view of Shim US 20200064781 A1 and further in view of Mahajan US 20140167955 A1.

Regarding claim 9, Vavrus as modified above teaches the underwater communication system of claim 1, 
Vavrus does not teach wherein detecting that the electronic device is submerged comprises receiving an increase in moisture readings from a moisture sensor.
Mahajan teaches a moisture sensor used to determine whether the device has become submerged in water ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vavrus to use a moisture sensor to detect a submerged status similar to Mahajan. This would allow the device to automatically switch to underwater mode when it is submerged.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vavrus US 20140348367 A1 in view of Shim US 20200064781 A1 and further in view of Radchenko US 20180090970 A1.

Regarding claim 11, Vavrus as modified above teaches the underwater communication system of claim 1, 
Vavrus does not teach wherein the at least some communication types comprise short message service (SMS) communication.
Radchenko teaches wirelessly communicating SMS messages to and from underwater devices (Fig. 9, [0043, 47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vavrus to use SMS communication. This would allow users on the surface and above water to communicate short messages to update each other on status or instructions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vavrus US 20140348367 A1 in view of Shim US 20200064781 A1 and further in view of Thorson US 20150277720 A1.

Regarding claim 12, Vavrus as modified above teaches the underwater communication system of claim 1, 
Vavrus does not teach wherein the instructions, when executed, are configured to cause the processor to disable the first wireless transceiver based at least in part on detecting that the electronic device is submerged.
Thorson teaches disabling wireless communication modules when the device is submerged ([0036, 49]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vavrus to disable the first wireless transceiver when the device is submerged. This would prevent the device from wasting power attempting to transmit and receive using an inefficient transceiver for water (Thorson: [0036]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Melodia US 20200396010 A1 in view of Sarokhan US 20200161715 A1.

Regarding claim 18, Melodia teaches the surface wireless electronic device of claim 17, 
Melodia does not teach comprising an anchored buoy.
Sarokhan teaches a buoy with mooring cable connected to a ballast mass ([0023, 32]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melodia to anchor the buoy. This would provide stability for the underwater network.

Regarding claim 19, The surface wireless electronic device of claim 18, 
Melodia does not teach wherein the out-of-water transceiver comprises a wired connection transmitted along an anchor of the anchored buoy.
Sarokhan teaches a buoy with mooring cable connected to a ballast mass and wired connection transmitted along parts of mooring cable ([0023, 32]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melodia to include a wired connection along an anchor of the anchored buoy. This would provide a more secure connection to other buoys than radio wireless communication would provide.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645